Exhibit 10.1

 

BANK OF AMERICA DIRECT TO CONSUMER LOAN PROGRAM: UMBRELLA AGREEMENT

 

THIS UMBRELLA AGREEMENT (the “Agreement”) is amended and restated in full as of
the 1st day of April, 2006, by and between THE FIRST MARBLEHEAD CORPORATION, a
Delaware corporation (“FMC”), and BANK OF AMERICA, N.A., a national banking
association having its principal office located in the State of North Carolina
(the “Program Lender”).

 


RECITALS


 

A.            FMC and the Program Lender have established its Bank of America
Direct to Consumer Loan Program (the “Bank of America DTC Program”) to assist
students and parents in financing education at private elementary and secondary
schools and at various institutions of higher education. Loans made under the
Bank of America DTC Program are guaranteed by TERI pursuant to a Guaranty
Agreement between Program Lender and The Education Resources Institute, Inc., a
Massachusetts non-profit corporation (“TERI”). Pursuant to the Bank of America
DTC Program, FMC promotes the expansion of student and parent loan lending
activities by agreeing to purchase or cause to be formed one or more special
purpose business trusts or other entities (each an “SPE”) to purchase promissory
notes (the “Notes”) evidencing Bank of America DTC Loans (as defined below)
following origination. The purchase price payable by each SPE for a given pool
of Bank of America DTC Loans is funded through issuance and sale by the SPE of
certificates or other evidences of indebtedness, or by direct loans to the SPE,
in either case the repayment of which is supported or collateralized by the
income stream from the Bank of America DTC Loans included in such pool (each
such transaction, a “Securitization Transaction”).

 

B.            FMC has requested that the Program Lender originate and make
available for purchase by SPEs from time to time Bank of America DTC Loans and
to serve as the sole lending institution participating in the Bank of America
DTC Program.

 

C.            The Program Lender and FMC are parties to a Bank of America Direct
to Consumer Loan Program Umbrella Agreement, dated as of June 30, 2003, as
amended to date (the “Original Umbrella Agreement”). The parties desire to
amend, restate and replace in full the Original Umbrella Agreement with this
Agreement to set forth the terms and conditions under which FMC and Program
Lender will participate in the Bank of America DTC Program.

 

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 

1.            Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

1

--------------------------------------------------------------------------------


 

“Affiliate” means any person any other person, directly or indirectly, is in
control of, is controlled by, or is under common control with, such person. A
person shall be deemed to control another person if the controlling person
possesses directly or indirectly, the power to direct or to cause the direction
of the management and policies of the other person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Bank of America DTC Loans” shall mean loans (a) made in accordance with and
conforming to the requirements of the Program Manual in effect at the time the
loans were made, (b) serviced by the Servicer in accordance with Appendix E to
the Program Manual (the “Program Guidelines”), (c) covered by and subject to all
the benefits of the Guaranty Agreement; and (d) marketed with the Education
Maximizer Mark.

 

“Business Day” shall mean any day other than: (a) a Saturday or Sunday, or (b) a
day on which banking institutions in the State of North Carolina are required or
authorized by law or executive order to be closed.

 

“Change in Control” means:

 

(a)           With respect to the Program Lender, any of the following:

 

i.      The acquisition by any other entity, individual or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) of beneficial ownership (as defined in Rule
13d-3 promulgated under the Exchange Act) of more than fifty percent (50%) of
the common stock of the Program Lender and/or other securities which have more
than fifty percent (50%) of the combined voting power of the Program Lender’s
securities entitled to vote in the election of directors; or

 

ii.     The sale of all or substantially all of the common stock or assets of
the Program Lender to any other entity, individual or group; or

 

iii.    The reorganization, merger or consolidation of the Program Lender in
which the shareholders of Program Lender immediately before such event will not
immediately thereafter own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated Program Lender’s voting securities.

 

(b)           With respect to FMC, any one transaction or a series of
transactions within six (6) months of each other in which there is a change of
beneficial ownership of more than fifty percent (50%) of the common stock or
other equity interests representing the right to elect directors or otherwise
determine the management of the company.

 

(c)           A “Change in Control” shall not include any transactions with an
entity which is an Affiliate immediately prior to such transaction.

 

2

--------------------------------------------------------------------------------


 

“Co-Lender Indemnification Agreement” shall mean a mutual indemnification
agreement between Program Lender and any other person or entity originating
loans which will be pooled with Bank of America DTC Loans in any Securitization
Transaction, which mutual indemnification agreement shall be satisfactory in
form and substance in all reasonable respects to Program Lender.

 

“Confidential Information” shall have the meaning given such term in Section
6(a) below.

 

“Currently Scheduled Termination Date” shall mean May 31, 2008.

 

“Education Maximizer Mark” shall mean the Education Maximizer mark owned by
Program Lender and licensed to FMC under the Education Maximizer License
Agreement.

 

“Education Maximizer License Agreement” shall mean that certain agreement of the
same name between Program Lender and FMC in the form attached as Exhibit A, as
amended from time to time.

 

“Effective Date” shall have the meaning given such term in Section 20 below.

 

“Guaranty Agreement” means that certain agreement of same name between Program
Lender and TERI for the Bank of America DTC Program dated June 30, 2003, as
amended from time to time.

 

“Loan Origination Agreement” shall mean the agreement attached as Exhibit B as
amended from time to time.

 

“Note Purchase Agreement” shall mean that certain agreement of that name between
Program Lender and FMC for the Bank of America DTC Program in the form attached
as Exhibit C.

 

“Notes” shall have the meaning given such term in Recital A above.

 

“Program Manual” shall mean a detailed manual setting forth the terms,
conditions, eligibility, policies and procedures for the Bank of America DTC
Program as the same may be amended from time to time as provided in Section 7
below.

 

“Proprietary Information” shall have the meaning given such term in Section 6(b)
below.

 

“SPE” shall have the meaning given such term in Recital A above.

 

“Securitization Transaction” shall have the meaning given such term in Recital A
above.

 

“Servicer” shall mean and refer to PHEAA, or such other servicer as may be
approved by FMC and TERI and retained by the holder of Bank of America Direct to
Consumer Loans in accordance with the Note Purchase Agreement and the Guaranty
Agreement.

 

“Termination Date” shall mean the earliest to occur of:

 

3

--------------------------------------------------------------------------------


 

(a)           The Currently Scheduled Termination Date;

 

(b)           The ninetieth (90th) calendar day after delivery by FMC, on the
one hand, or the Program Lender, on the other hand, of written notice that the
party giving notice has elected to terminate this Agreement for its convenience,
provided, however, that notice under this subsection shall not be delivered
prior to June 1, 2007;

 

(c)           The date of delivery by FMC, on the one hand, or the Program
Lender, on the other hand, of written notice that the other party has failed to
consummate a Securitization Transaction pursuant to the Note Purchase Agreement,
notwithstanding that all conditions precedent to such party’s obligation to do
so set forth in the Note Purchase Agreement have been satisfied, which failure
is not cured within five (5) Business Days;

 

(d)           The sixtieth (60th) day following the date of delivery by FMC, on
the one hand, or the Program Lender, on the other hand, of written notice that
the other party has materially breached this Agreement or the Note Purchase
Agreement, unless such party cures such breach on or before such sixtieth (60th)
day, it being expressly understood and agreed that the failure to make any
payment required hereunder shall constitute a material breach;

 

(e)           Any party hereto shall file any proceeding under the U.S.
Bankruptcy Code or similar state insolvency act, or shall be the subject of any
involuntary bankruptcy proceeding, including, without limitation, a seizure of
assets by the FDIC, which proceeding is not dismissed within sixty (60) days
after the filing thereof;

 

(f)            The date of delivery by FMC or the Program Lender of written
notice that there has occurred a Change in Control of the party receiving such
notice and that the party giving notice, in its sole and absolute discretion,
has elected to terminate this Agreement;

 

(g)           The date the Guaranty Agreement expires or is not renewed or a
TERI Insolvency Event occurs; or

 

(h)           The date the Guaranty Agreement is terminated by reason of breach
thereof by either Program Lender or TERI.

 

4

--------------------------------------------------------------------------------


 

2.             Term of Agreement; Effect of Termination.

 

a.             This Agreement shall be effective from the Effective Date to but
not including the Termination Date. In the event the Termination Date shall
occur by reason of:

 

(i)            Breach of the Guaranty Agreement by either TERI or Program
Lender, material breach of the Note Purchase Agreement by FMC or Program Lender,
or by the filing of any proceeding under the U.S. Bankruptcy Code by FMC or
Program Lender, neither party shall have any further obligations to purchase or
sell loans under the Note Purchase Agreement, but the nonbreaching party shall
have whatever remedies are provided by the Guaranty Agreement, the Note Purchase
Agreement or otherwise by law.

 

(ii)           The occurrence of a TERI Insolvency Event, by the expiration of
or failure to renew the Guaranty Agreement, or for any other reason:

 

(1)           The Note Purchase Agreement shall remain in full force and effect
with respect to Bank of America DTC Loans made prior to the Termination Date;
and

 

(2)           FMC or a designee SPE shall have the right to purchase any such
Bank of America DTC Loans, on the terms set forth in the Note Purchase
Agreement;

 

each until the end of the Right of First Refusal Period (as that term is defined
in the Note Purchase Agreement) with respect to such Bank of America DTC Loans.

 

(b)           The following provisions shall survive any termination of this
Agreement:  Sections 5, 6 and 19 of this Agreement and Articles V and VIII of
the Note Purchase Agreement.

 

(c)           After notice of termination or expiration of the Note Purchase
Agreement is given (including, without limitation, notice of Change of Control),
the parties shall meet within seven (7) Business Days to develop a transition
plan to deal with applications and approved loans that have not been fully
processed and/or funded. Such plan shall require all parties to fulfill any
legal commitments already made to borrowers or applicants. Subject in all cases
to binding legal rights of borrowers, unless termination notice has been given
because of expiration of the Guaranty Agreement, occurrence of a TERI Insolvency
Event, breach of the Guaranty Agreement by TERI, breach of the Note Purchase
Agreement by FMC, or because of the initiation of a proceeding made under the
U.S. Bankruptcy Code or similar proceeding by FMC, and unless otherwise agreed
in the transition planning meetings, Program Lender shall continue to process
applications until thirty (30) days before the effective Termination Date,
approvals shall cease to be granted fifteen (15) days before the Termination
Date, and loan disbursements shall be completed not later than ninety (90) days
after the Termination Date. In the case of a termination notice given because of
expiration of the Guaranty Agreement, occurrence of a TERI Insolvency Event,
breach of the Guaranty Agreement by TERI, breach of the Note Purchase Agreement
by FMC, or because of the initiation of a proceeding made under the U.S.
Bankruptcy Code or similar proceeding by FMC, Program Lender may elect to take
only those further actions as are required to fulfill the legal rights of
borrowers and applicants.

 

5

--------------------------------------------------------------------------------


 

3.             [Reserved]

 

4.             Marketing Efforts. Program Lender is responsible for developing
marketing materials for distribution to potential borrowers relating to the Bank
of America DTC Program. Subject to the confidentiality provisions of Section 6
below, each party hereto agrees to provide such information as may be reasonably
required by the other parties in connection therewith. During the term of this
Agreement, the Program Lender shall grant to FMC (a) a nonexclusive license to
use the Program Lender’s name and logo pursuant to a license agreement between
FMC and Program Lender dated as of November 21, 1996, as hereafter amended, and
(b) a nonexclusive license to use the Program Lender’s mark “Education
Maximizer” pursuant to the Education Maximizer License Agreement.

 

5.             Other Business; Exclusivity.

 

(a)           Other Business. Except as set forth in Section 5(b), below,
nothing contained herein, or in any other document, instrument or agreement
executed in connection with the Bank of America DTC Program shall in any manner
or to any extent affect the rights of:

 

(i) The Program Lender to engage in any other business including, without
limitation, offering credit products to Bank of America DTC Program borrowers at
any time; provided, however, that the Program Lender shall protect Proprietary
Information from unnecessary disclosure; or

 

(ii) FMC to offer other loan products to potential borrowers or any other
person; provided, however, that without the prior written consent of Program
Lender, given in Program Lender’s sole and absolute discretion, FMC shall not
market to any Bank of America DTC Loan borrower directly, or indirectly through
another lender, any private student loan offered by a different lender, pursuant
to a promotional scheme that is targeted specifically to Bank of America DTC
Loan borrowers whose loans are owned by Program Lender. This restriction does
not apply after sale of a loan.

 

(b)           Exclusivity. This Agreement and the other Bank of America DTC
Program documents establish an exclusive arrangement between FMC and Program
Lender during the term of this Agreement for the origination, marketing,
purchase and sale of Bank of America DTC Loans. During the term of this
Agreement, Program Lender and FMC will use and promote the Education Maximizer
Mark exclusively in connection with the Bank of America DTC Program. Both
parties remain free to promote or deal in other loan products not associated
with the Education Maximizer Mark.

 

6

--------------------------------------------------------------------------------


 

6.             Confidential Information: Proprietary Information.

 

(a)           All information of any kind and description relating to borrowers
under Bank of America DTC Loans (and rejected applicants for such loans) and
their accounts, whether in paper, electronic, or other form, that is maintained
by or on behalf of Program Lender for a business purpose (“Confidential
Information”) is made available by the Program Lender and accepted by FMC with
the understanding and agreement that such Confidential Information is property
valuable to the Program Lender which has been developed through the expenditure
of substantial time and money and that the Program Lender desires to retain it
in confidence and withhold its availability to others. Under Section
502(e)(l)(C) of the Gramm, Leach, Bliley Act and the regulations thereunder (12
C.F.R. §§ 40.14(a)(3); 216.14(a)(3); 332.14(a)(3); and 573.14(a)(3)), FMC is
permitted to receive such Confidential Information as a potential purchaser of
loans and/or the arranger of a Securitization Transaction. FMC agrees that,
except as required by law and except as is reasonably necessary in connection
with any Securitization Transaction, any and all Confidential Information and
any information or knowledge which may be imparted through receipt or
examination of Confidential Information will not be copied or communicated to
any third party or used by FMC or any of its officers, employees, agents or
other representatives except for the purposes of this Agreement and the Note
Purchase Agreement. FMC will take reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. Upon purchase of the Notes
in a Securitization Transaction, borrower data for the Notes received as part of
the purchase shall become the property of the purchaser, free and clear of the
foregoing restrictions; provided, however, that (i) Program Lender shall have
the right to own in perpetuity with the purchaser all borrower data obtained up
until the time of such sale, and (ii) subject to applicable privacy and other
laws affecting disclosure of consumer information, FMC shall cause the purchaser
and the Servicer to be obligated to provide a report to Program Lender within 30
days after the close of each calendar quarter, substantially in the form of
Exhibit D attached hereto.

 

The obligations of FMC set forth in this Section 6(a) with respect to
confidentiality and use of Confidential Information received from Program Lender
prior to purchase of Bank of America DTC Program Loans, and with respect to
reporting of deidentified data after purchase of loans shall survive the
Termination Date.

 

(b)           All information relating to the pricing of the Bank of America DTC
Program Loans included in the Note Purchase Agreement shall constitute
Proprietary Information that has been or will be made available to the Program
Lender or any of its Affiliates by FMC or has otherwise been obtained by the
Program Lender or any of its Affiliates from FMC. Such Proprietary Information
is property valuable to FMC and has been developed through the expenditure of
substantial time and money and that FMC desires to retain it in confidence and
not to permit its commercial use by others. “Proprietary Information”, at a
minimum, shall not include: (i) information that has become generally available
to the public other than as a result of a disclosure by or through the Program
Lender, (ii) information derived by Program Lender from sources other than
activities under or related to this Agreement, (iii) information required by law
to be disclosed (but only to the extent such disclosure is legally required) and
(iv) underwriting guidelines not developed by FMC. Program Lender will take
reasonable precautions to prevent any unauthorized commercial use of Proprietary
Information,

 

(c)           Borrower Privacy. Unless FMC obtains direct authorization from any
borrower, it shall not disclose and/or use any of the borrower’s nonpublic
personal information obtained under this Agreement for any

 

7

--------------------------------------------------------------------------------


 

purpose other than those specifically provided for in this Agreement, nor will
it provide such information to any other party, including its Affiliates, except
as allowed by law.

 

7.             Program Manual. FMC has collaborated with TERI to draft and
deliver to the Program Lender the Program Manual, which has been reviewed and
approved by the Program Lender. Such Program Manual may not be modified in any
Lender-related manner during the term of this Agreement without the prior
written consent of the Program Lender, which consent shall not be unreasonably
withheld. Lender-related modifications to the Program Manual shall mean any
change to Bank of America DTC loan terms, borrower eligibility, or any other
change that would affect Program Lender’s rights, obligations, responsibilities,
or costs.

 

8.             Securitization Provisions. FMC agrees that:

 

(a)          Any Offering Materials (as defined in the Note Purchase Agreement)
relating to each Securitization Transaction will contain a statement to the
effect that: (i) the certificates being offered thereunder do not represent an
interest in, or obligation of, the Program Lender or its parent, Bank of America
Corporation, (ii) no purchaser of such certificates shall have any recourse to
the Program Lender or Bank of America Corporation, (iii) neither the
certificates nor the notes evidencing Bank of America DTC Loans supporting such
certificates are insured or guaranteed by the Federal Deposit Insurance
Corporation or, at the request of or for the account of the Program Lender or
Bank of America Corporation, by any other governmental agency, and (iv) the
underwriting criteria employed by the Program Lender in originating the Bank of
America DTC Loans may be different from those utilized by the Program Lender and
its Affiliates in originating student loans under other existing student loan
programs;

 

(b)          FMC shall, or shall cause the applicable SPE to, perform the acts
and assume the duties of depositor and manager pursuant to the provisions of the
trust or other agreement or instrument under which the certificates or other
evidences of indebtedness will be issued in any Securitization Transaction.
Under no circumstances shall Program Lender be obligated to perform any such
duties. Neither Program Lender nor any of its directors or other representatives
shall execute any registration statement filed with the Securities and Exchange
Commission in connection with any Securitization Transaction.

 

(c)          The certificates or other evidences of indebtedness to be issued by
FMC and/or any SPEs in Securitization Transactions shall be issued and sold by
FMC and/or such SPEs, with or without the assistance of FMC, but in any event
without any participation whatsoever on the part of Program Lender except as
expressly provided in subparagraph (ii) below. Without limiting the generality
of the foregoing, it is expressly acknowledged and agreed by FMC that Program
Lender shall not (i) actively participate in any “road shows” or meetings with
investors or prospective investors, (ii) prepare, assist in preparing or review
any written or oral materials or prospectuses to be provided to investors or
potential investors or to be filed with the Securities and Exchange Commission,
any state securities commission, any stock exchange or NASDAQ other than
excerpts from such documents describing the Program Lender and its procedures
drafted expressly for inclusion in such documents, or (iii) otherwise be
responsible in any way for soliciting, or assisting FMC or any SPE in
soliciting, the purchases of certificates or other evidences of indebtedness to
be issued in any Securitization Transaction provided, however, that (i) nothing
herein shall prohibit the Program Lender from attending road shows or meetings
with investors or prospective investors as a silent observer, and (ii) Program
Lender will provide the information required

 

8

--------------------------------------------------------------------------------


 

under Article XII of the Note Purchase Agreement.

 

(d)           Without the prior written consent of Program Lender, which consent
shall not be unreasonably withheld, loans originated by any person or entity
other than Program Lender will not be included in any Securitization Transaction
that includes Bank of America DTC Program Loans, and by proposing that such be
included in any Securitization Transaction which will include Bank of America
DTC Loans originated by Program Lender, FMC and the applicable SPE shall be
deemed to have represented and warranted that such other loans were originated
under detailed guidelines approved by TERI. The execution and delivery to
Program Lender of a Co-Lender Indemnification Agreement by other participating
“Program Lenders” in any Securitization Transaction shall be a condition
precedent to any agreement of Program Lender to permit the pooling of
TERI-guaranteed loans originated by such other person or entity with Bank of
America DTC Loans originated by Program Lender in a Securitization Transaction.

 

9.            No Assignment. No party may assign its rights or obligations under
this Agreement without the prior written consent of the parties hereto;
provided, however that:

 

(a)    Program Lender may assign its rights hereunder to an Affiliate that is a
national banking association, state chartered bank or other lender having the
legal power and right under applicable law (including, without limitation, the
usury laws of the State where it is located) to make Bank of America DTC Loans
and to “export” the laws of the State where it is located pursuant to federal
law, if TERI agrees to the transfer of the Guaranty Agreement and the Loan
Origination Agreement to such Affiliate (which agreement will not be
unreasonably withheld). Program Lender shall bear all costs arising out of such
assignment, including, without limitation, any costs for legal advice relating
to loan compliance and regulation.

 

(b)   FMC may assign its rights hereunder to a warehouse to hold pooled Bank of
America DTC Loans in the period of time between the point at which the Bank of
America DTC Loans become Seasoned Loans (as that term is defined in the Note
Purchase Agreement) and the date of the Securitization Transaction.

 

(c)    Any assignment in violation hereof shall be automatically null and void.

 

10.           Amendment. This Agreement may not be amended nor terms or
provisions hereof waived unless such amendment or waiver is in writing and
signed by parties hereto.

 

11.           No Waiver. No delay or failure by any party to exercise any right,
power or remedy hereunder shall constitute a waiver thereof by such party, and
no single or partial exercise by any party of any right, power or remedy shall
preclude other or further exercise thereof or any exercise of any other rights,
powers or remedies.

 

9

--------------------------------------------------------------------------------


 

12.           Entire Agreement. This Agreement and the documents and agreements
referred to herein embody the entire agreement and understanding among the
parties hereto and supersede all prior agreements and understandings relating to
the subject matter hereof and thereof

 

13.           Notices. All notices given by any party to the others under this
Agreement shall be in writing delivered: (a) personally, (b) by facsimile
transmission, (c) by overnight courier, prepaid, or (d) by depositing the same
in the United States mail, certified, return receipt requested, with postage
prepaid, addressed to the party at the address set forth below. Any party may
change the address to which notices are to be sent by notice of such change to
each other party given as provided herein. Such notices shall be effective on
the date received. Notices shall be given as follows:

 

 

If to Program Lender:

 

Tracy J. Grooms

Senior Vice President

Bank of America, N.A.

Mail Code: NC1-002-15-26

Charlotte, NC 28255-0001

 

With a copy to:

 

Laura L. Rogers

Assistant General Counsel

Bank of America, N.A.

11th Floor

800 Market Street

St. Louis, MO 63101

 

If to FMC:

 

President

The First Marblehead Corporation

34th Floor

800 Boylston Street

Boston, MA 02199-8157

 

With a copy to:

 

Legal Department

The First Marblehead Corporation

34th Floor

800 Boylston Street

Boston, MA 02199-8157

 

10

--------------------------------------------------------------------------------


 

14.           Attorneys’ Fees. In the event of a lawsuit or arbitration
proceeding arising out of or relating to this Agreement, the prevailing party
shall be entitled to recover costs and reasonable attorneys, fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator.

 

15.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of North Carolina.

 

16.           Counterparts. This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement.

 

17.           No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the parties, and their
permitted successors and assigns, and no other person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement.

 

18.           Consent to Jurisdiction. SUBJECT TO SECTION 19 BELOW, ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NORTH CAROLINA OR OF THE UNITED STATES FOR THE WESTERN DISTRICT
OF NORTH CAROLINA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENT WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.

 

19.           Dispute Resolution.

 

(a)         Any controversy or claim between the parties arising from or in
connection with this Agreement or the relationship of the parties under this
Agreement whether based on contract, tort, common law, equity, statute,
regulation, order or otherwise, and whether arising before or after the
termination of this Agreement (“Dispute”) shall be resolved as follows:

 

(i)            Upon written request of either party, the parties will each
appoint a designated representative within three (3) Business Days whose task it
will be to meet for the purpose of endeavoring to resolve such Dispute.

 

(ii)           The designated representatives shall meet, beginning within five
(5) Business Days after the last representative is appointed, and shall meet as
often as the parties reasonably deem necessary to discuss the problem in an
effort to resolve the Dispute without the necessity of any formal proceeding.

 

(iii)          Arbitration proceedings for the resolution of a Dispute under
Section 19(b) may not be commenced until the earlier to occur of the following:

 

11

--------------------------------------------------------------------------------


 

(1)           The designated representatives conclude in good faith that
amicable resolution through continued negotiation of the matter does not appear
likely; or

 

(2)           The expiration of the thirty (30)-day period immediately following
the initial request to negotiate the Dispute.

 

(b)           Arbitration.           If the provisions of Section 19(a) have
been satisfied, but the Dispute has not been resolved, then the Dispute shall be
settled pursuant to the following:

 

(i)            Any controversy or claim between or among the parties arising our
of or relating to this Agreement or any agreements or instruments relating
hereto or delivered in connection herewith and any claim based on or arising
from an alleged tort, shall at the request of any party be determined by
arbitration. The arbitration shall be conducted in accordance with the United
States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”). The arbitrator(s) shall give effect to statutes
of limitation in determining any claim. Any controversy concerning whether an
issue is arbitrable shall be determined by the arbitrator(s). Judgment upon the
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

(ii)           No provision of this Section 19(b) shall limit the right of any
party to exercise self-help remedies such as setoff, or to obtain provisional or
ancillary remedies from a court of competent jurisdiction before, after, or
during the pendency of any arbitration or other proceeding. The exercise of a
remedy does not waive the right of any party to resort to arbitration or
reference.

 

(c)           Permissible Legal Proceedings. Notwithstanding anything contained
in Sections 19(a) and (b), (i) a party may institute legal proceedings to seek a
temporary restraining order or other temporary or preliminary injunctive relief
to prevent immediate and irreparable harm to such party, and for which monetary
damages would be inadequate, pending final resolution of the dispute,
controversy or claim pursuant to arbitration, and (ii) a party may institute
legal proceedings if necessary to preserve a superior position with respect to
other creditors. Such conduct shall not constitute a waiver of the right of
either party to resort to arbitration to obtain relief other than that specified
in this Section 19(c).

 

20.           Effective Date. This Agreement shall be generally effective as of
April 1, 2006 (the “Effective Date”), except that obligations that relate to
particular Bank of America DTC Loans shall become effective with respect to Bank
of America DTC Loans the applications for which are received by Program Lender
(or its processing agent) on or after April 1, 2006; and provided further that
this Agreement shall not become effective until all of the following events have
occurred:

 

(a)          The Program Lender and FMC shall have executed and delivered to the
other a counterpart of this Agreement;

 

12

--------------------------------------------------------------------------------


 

(b)          The Program Lender and FMC shall have executed and delivered to the
other the Note Purchase Agreement; and

 

(c)           TERI and Program Lender shall have executed and delivered to each
other an amendment to the Guaranty Agreement adopting the pricing set forth in
Schedule 3.3 attached hereto as Exhibit E.

 

21.           Public Announcement. All media releases, public announcements and
public disclosures by either party, or their representatives, employees or
agents, relating to this Agreement or the name or logo of Program Lender,
including, without limitation, promotional or marketing material, but not
including any disclosure required by legal, accounting or regulatory
requirements beyond the reasonable control of the releasing party, shall be
coordinated with and approved by the other party in writing prior to the release
thereof.

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

THE FIRST MARBLEHEAD CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Jack L. Kopnisky

 

Name:

Jack L. Kopnisky

 

Title:

Chief Executive Officer

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Tracy J. Grooms

 

Name:

Tracy J. Grooms

 

Title:

Senior Vice President

 

13

--------------------------------------------------------------------------------


 

INDEX TO EXHIBITS

 

EXHIBIT A           EDUCATION MAXIMIZER LICENSE AGREEMENT

 

EXHIBIT B            LOAN ORIGINATION AGREEMENT

 

EXHIBIT C            NOTE PURCHASE AGREEMENT

 

EXHIBIT D            PERFORMANCE REPORT TEMPLATE

 

EXHIBIT E            SCHEDULE 3.3 TO GUARANTY AGREEMENT

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A TO UMBRELLA AGREEMENT

 

EDUCATION MAXIMIZER

LICENSE AGREEMENT

BANK OF AMERICA, N.A.

TO

THE FIRST MARBLEHEAD CORPORATION

 

This License Agreement (“License”), entered into as of this 1st day of April,
2006, by and between Bank of America, N.A., a national banking association
(“Owner”), with a principal place of business in Charlotte, North Carolina, and
The First Marblehead Corporation, a Delaware corporation (“User”), with a
principal place of business at 800 Boylston Street, Boston, Massachusetts.

 


RECITALS


 

Owner is the owner of the service marks listed and depicted on Schedule A
attached hereto and incorporated herein and of all goodwill associated therewith
(said service marks and associated goodwill being collectively referred to
herein as the “Marks”); and

 

User wishes to license the Marks for use in connection with its business of
acting as financial advisor and marketing facilitator of the Bank of America DTC
Program (the “Business”) pursuant to that certain Umbrella Agreement by and
between Owner and User, dated as of April 1, 2006 (the “Umbrella Agreement”).
Capitalized terms used herein without definition have the meaning set forth in
the Umbrella Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual promises contained in this License, the parties hereto agree as follows:

 

1.             GRANT OF LICENSE. Owner grants to User a nonexclusive,
nontransferable license to use, display and advertise the Marks solely in
connection with the Business.

 

User’s use of the Marks shall be limited to use in connection with the Bank of
America DTC Loan Program. User accepts this license subject to the terms and
conditions contained in this License.

 

2.             OWNERSHIP OF MARKS. (a) User acknowledges that ownership of the
Marks is in Owner. User agrees that it will do nothing inconsistent with such
ownership. User further agrees to assist owner in recording this License with
all appropriate governmental authorities. User shall execute all documents
reasonably deemed necessary by Owner or its attorneys to accomplish such
recording. User agrees that nothing in this License shall give User any right,
title or interest in the Marks other than the right to use the Marks in
accordance with this License. User agrees that it will not at any time during
the term of this License or after its termination (i) use any mark or other term
confusingly similar to the Marks, or (ii) challenge the title of Owner to any of
the Marks or challenge the validity of this License.

 

(b)           User acknowledges that, in order to protect Owner’s rights and
good will in the Marks, Owner must supervise and control User’s uses of the
Marks. User further acknowledges that Owner maintains high standards for the
services provided to its clients at all times. Owner and User agree and
acknowledge that the powers granted to Owner herein with respect to review of
User’s Business documents, agreements and materials are granted to Owner to
enable Owner to ensure that User maintains the quality of services it provides
in connection with the Marks at a level commensurate with the quality of the
services associated with the Marks and with the quality standards set by Owner
for use of the Marks.

 

15

--------------------------------------------------------------------------------


 

3.             QUALITY STANDARDS. User agrees that the nature and quality of all
services rendered by User in connection with all of the Marks, all loans
originated by User under any of the Marks and all related advertising,
promotional and other uses of the Marks by User (together, the “Uses”) shall
conform to standards set by Owner under the Umbrella Agreement and the related
agreements referred to therein. Owner shall have the right to request, review,
and approve or disapprove copies or samples of all written materials, and
demonstrations of all other Uses at any time, and shall be entitled to require
that User modify any of the Uses to conform to User’s agreements with Owner.

 

4.             FORM OF USE. User agrees to use the Marks only in the form and
manner permitted from time to time by Owner, with all appropriate legends
prescribed by Owner. In order to avoid public confusion about the Marks, User
further agrees not to use any other trademark or service mark (other than
GATE-related marks and TERI-related marks) in combination with any of the Marks
without obtaining the prior written consent of Owner. User shall indicate that
the Marks are service marks of Owner by using the symbol Ô in connection with
all displays of the Marks.

 

5.             PROHIBITION ON SUBLICENSING. Except pursuant to a permitted
assignment of the Umbrella Agreement, User shall not be entitled to sublicense
the Marks without Owner’s prior written consent. User shall not permit anyone
other than User to use the Marks without Owner’s prior written consent.

 

6.             BUSINESS DOCUMENTS. Owner shall be entitled to receive and review
all printed documents and marketing information and other printed communication
provided by User. User agrees that the Business forms it shall use in connection
with the Marks shall have the prior written approval of Owner, and that it shall
not use any forms on which any of the Marks are placed in connection with the
operation of the Business that have not been previously approved by Owner.

 

7.             INFRINGEMENT PROCEEDINGS. User agrees to notify Owner of any
unauthorized use of the Marks by others and of any challenge(s) to User’s use of
any of the Marks by any third party promptly as they come to User’s attention.
Owner shall have the sole right to bring infringement or unfair competition
proceedings involving the Marks, in its sole discretion. User shall reasonably
cooperate in all such proceedings.

 

8.             CONSIDERATION. Consideration for this License is the mutual
promises in this License and in the Umbrella Agreement. No royalty shall be
paid.

 

9.             TERM. Except as provided in section 10 hereof, this License shall
continue in full force for so long as the Umbrella Agreement remains in force
and shall terminate on the same date as the Umbrella Agreement.

 

10.           EFFECT OF TERMINATION. Upon termination of this License for any
reason, User agrees to discontinue all use of the Marks and any term confusingly
similar thereto immediately and to cooperate with Owner or its appointed agent
to notify the appropriate authorities of the cancellation of this License to the
extent the same is recorded; provided, however, use of the Marks in connection
with servicing Bank of America DTC loans outstanding at the time of such
termination may continue after termination of this License, but all such use
shall continue to be subject to the terms of this License, notwithstanding its
termination. User agrees that all rights in the Marks and the goodwill connected
therewith shall remain the property of Owner.

 

11.           ASSIGNMENT. All of Owner’s rights hereunder may be assigned, in
Owner’s sole and exclusive discretion. User shall not be entitled to assign its
rights hereunder without Owner’s prior written consent; provided, however, that
User may assign its rights hereunder to a permitted assignee under the Umbrella
Agreement.

 

12.           MISCELLANEOUS. This License shall be interpreted according to the
laws of the State of North Carolina. In the event that any part of this License
is held to be ineffective or unenforceable, it shall have no effect on the
balance of the License, which shall be enforceable according to its terms. This
Agreement constitutes the entire agreement between the parties and supersedes
any and all prior agreements between the parties with regard to

 

16

--------------------------------------------------------------------------------


 

the subject matter addressed herein. No amendment, modification or waiver of any
of the provisions of this Agreement shall be valid unless set forth in writing
and signed by the parties hereto.

 

 

[Balance of this page intentionally left blank]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this License as of the date
first stated above.

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

 

 

By:

/s/ Tracy J. Grooms

 

 

Its:

Senior Vice President

 

Printed Name:

Tracy J. Grooms

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Jack L. Kopnisky

 

 

Its:

Chief Executive Officer

 

Printed Name:

Jack L. Kopnisky

 

18

--------------------------------------------------------------------------------


 

Schedule A

 

Marks

 

 

Education Maximize

 

19

--------------------------------------------------------------------------------


 

EXHIBIT B TO UMBRELLA AGREEMENT

 

 

[Intentionally omitted; the registrant is not a party to the loan origination
agreement]

 

20

--------------------------------------------------------------------------------


 

EXHIBIT C TO UMBRELLA AGREEMENT

 

 

[Filed as exhibit 10.2 to the registrant’s quarterly report on Form 10-Q

for the quarterly period ended March 31, 2006]

 

21

--------------------------------------------------------------------------------


 

EXHIBIT D TO UMBRELLA AGREEMENT

 

 

[Form of template provides for reporting of delinquency aging

and number of claims]

 

22

--------------------------------------------------------------------------------


 

EXHIBIT E TO UMBRELLA AGREEMENT

 

[Intentionally omitted; the registrant is not a party to the guaranty agreement]

 

23

--------------------------------------------------------------------------------